    Case: 1:16-cv-05422 Document #: 98 Filed: 01/22/19 Page 1 of 7 PageID #:721




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 H.O.P.E., INC., d/b/a HOPE FAIR
 HOUSING CENTER, an Illinois Not-for-
 Profit Corporation ANDREW JOHNSON,
 CARRIE MASQUIDA, NANCY                                       Case No. 16-CV-5422
 MASQUIDA, AND OSVALDO
 MASQUIDA;

        Plaintiffs;                                           Judge Rebecca R. Pallmeyer
                                                              Magistrate Judge Jeffrey Gilbert
                        v.

 LAKE GREENFIELD HOMEOWNERS
 ASSOCIATION, SCOTT HENDERSON,
 BERTRAND LUDDEN, TIM BIDUS, AL                               Jury Trial Demanded
 JACKMAN AND CHUCK RACHKE;

        Defendants.

         PLAINTIFFS’ MOTION TO ENFORCE SETTLEMENT AGREEMENT

       Plaintiffs, by their counsel, hereby seek an order requiring Defendants to comply (and by

a date certain) with the terms of the settlement reached on October 22, 2018 with the assistance

of Magistrate Jeffrey Gilbert. In support of this motion, Plaintiffs state as follows:

       1.      The parties engaged in an in-person settlement conference on October 22, 2018

with Magistrate Gilbert. Also present for defendants was an out-of-state representative of

Defendants’ insurance carrier.

       2.      After hours of diligent work, the parties reached a global settlement Agreement

(“the Agreement”) consisting of several material elements, subject only to final confirmation

from the insurer to the element of the lump sum payment amount. In addition to the lump sum

payment term, other elements of the settlement existed, including a significant and required


                                                  1
     Case: 1:16-cv-05422 Document #: 98 Filed: 01/22/19 Page 2 of 7 PageID #:721




material predicate act negotiated by the parties with Judge Gilbert, and three elements of

equitable relief concerning HOPE Fair Housing Center. Defendants were required to fully

facilitate the predicate act.

        3.      Because the terms of the Agreement are confidential, Exhibit A is the Declaration

of Jennifer K. Soule, filed under seal, describing the terms of the Agreement, including the

predicate act referred to herein. Since no Protective Order was previously entered in this case,

Plaintiffs’ counsel will also file a motion for leave to file Exhibit A under seal, commensurate

with procedures for filing documents under seal.

        4.      The Magistrate Judge reviewed the list of agreed terms with the parties on

October 22, 2018.

        5.      On October 25, 2018, counsel for defendants wrote to Plaintiffs’ counsel to

specifically confirm final approval by the insurer’s main office of the elements of the settlement

reached on 10-22-18: the agreed lump sum settlement amount, the predicate act (See

Declaration), and agreed non-monetary terms negotiated with Judge Gilbert.

        6.      The parties informed Magistrate Judge Gilbert via voice mail and email to

chambers on October 26, 2018 that the terms negotiated under his supervision during the

settlement conference received final approval and that the matter was therefore resolved, pending

drafting of settlement papers.

        7.      Delay then ensued in preparing the settlement documents, and facilitation of the

predicate act, both tasked to Defendants. Plaintiffs’ counsel provided template (redacted)

settlement agreements from fair housing cases. On November 12, 2018, one day prior to a

previously scheduled status before Magistrate Judge Gilbert, counsel for both parties met at




                                                 2
    Case: 1:16-cv-05422 Document #: 98 Filed: 01/22/19 Page 3 of 7 PageID #:721




Plaintiffs’ counsel’s office and agreed to use a template agreement Plaintiffs’ counsel had

provided and created a checklist of items from this case that would be included.

       8.      On November 13, 2018, Judge Gilbert terminated the referral for settlement

proceedings based on the parties’ representation that all elements of the settlement would likely

be effectuated within a couple of weeks, since the parties had finally met the day before and no

items were in dispute.

       9.      Beginning on November 28, 2018 and through the present, the parties have

appeared before the District Court on several occasions. Plaintiffs reported their concerns about

delay and problems regarding Defendants’ completing the key predicate act to the Agreement.

       10.     As set forth in the Declaration of undersigned counsel filed under seal,

Defendants over this time frame failed to advance or complete the significant material predicate

act to the Agreement, as well as proposed highly problematic and surprising new terms relating

to that element of the Agreement. Plaintiffs’ counsel has attempted to promptly respond, provide

edits and follow up. Delay, lack of communication, and new information and terms have created

an atmosphere of uncertainty that the settlement will be effectuated, or when.

       11.     On December 18, 2018, Defendants’ counsel transmitted a very problematic

proposal concerning Defendants’ completion of the predicate act to which they agreed on

October 22, 2018. Plaintiffs’ counsel responded that this raised red flags and provided a mark

up/edit the next day.

       12.     Plaintiffs reported their concerns to the District and Court on December 21, 2018.

The Court suggested that Plaintiffs move to enforce the October 22, 2018 agreement. The

Court’s December 21, 2018 Order stated that the Court anticipated that Plaintiffs would so move

if the matter was not completely resolved by January 7, 2019.



                                                3
    Case: 1:16-cv-05422 Document #: 98 Filed: 01/22/19 Page 4 of 7 PageID #:721




       13.     Defense counsel then transmitted a copy of might or could be a final version of

the Agreement signed on January 2, 2019 by the individual Defendants, including as

representatives to the Association Defendant. However, while this (premature) execution of the

underlying Agreement confirmed Defendants’ consent on material terms, in the context of

confusion, delay, material changes to operation of the Agreement concerning the predicate act,

and failure to satisfy or complete this material act, the Defendants’ execution is not yet effective

and cannot result in the Plaintiffs’ execution of the Agreement.

       14.     If the Defendants do not effectuate the predicate act in the parties’ Agreement,

Plaintiffs will be prejudiced because their agreement to the lump sum amount negotiated by

Magistrate Judge Gilbert on October 22, 2019 was dependent on hand-in-hand completion of that

act, and (a) the settlement sum would need to be increased and (b) additional monitoring by

HOPE and the Court of the conduct of Defendants towards Plaintiffs and their lot will be needed

if the predicate act does not timely occur.

       15.     On January 4, 2019, the Friday before the Monday, January 7, 2019 status

appearance, Defendants announced even more new problematic information relating to delay in

completing and effectuating in a timely manner the predicate act (See Declaration), but also

transmitted a revised draft version of the document relating to the predicate act required under

the Agreement. Defendants’ counsel asked for two additional weeks to negotiate and finalize

this document and predicate act.

       16.     Accordingly, Plaintiffs’ counsel informed the Court on January 7, 2019 that the

defense had asked for two additional weeks. Plaintiffs’ counsel also described a continued lack

of prompt or meaningful communication and elicited assurances from defense counsel that

Defendants were negotiating in good faith.



                                                  4
    Case: 1:16-cv-05422 Document #: 98 Filed: 01/22/19 Page 5 of 7 PageID #:721




       17.     The Court set the case for status January 24, 2019, based on Plaintiffs’

representations to the Court that if the matters were not all satisfactorily resolved in two weeks

and a motion to enforce the Agreement was required, it would be filed January 22, 2019 and

noticed for January 24, 2019.

       18.     On January 7, 2019, after the hearing, Plaintiffs’ counsel attempted to discuss a

checklist of needed modifications to the belated document/predicate act completion. This

discussion was prematurely concluded.

       19.     Defense counsel informed Plaintiffs’ counsel on January 7, 2019 that the fact of

his clients’ signature on the previously drafted Settlement Agreement should eliminate the

possibility of sanctions by the Court against Defendants.

       20.     Later on January 7, 2019, Plaintiffs’ counsel sent a letter to defendants’ counsel

listing in simple fashion 7 items to be modified in the document necessary for the predicate act to

the Agreement, and proposing a modification to the Agreement concerning the timing of its

execution by Plaintiffs.

       21.     Specifically in light of a short time frame proposed by Defendants on January 4,

2019 for completion of the predicate act (See Declaration), Plaintiffs informed defense counsel in

their January 7, 2019 letter that Plaintiffs would execute the Agreement immediately after total

completion of the predicate act, for all of the reasons discussed with Defendants’ counsel and

with the District Court (in this way, no changes would be required to the Agreement prematurely

signed by Defendants, and the interests of all parties in full completion will be protected).

       22.     More silence then ensued. Plaintiffs’ counsel wrote again and left a voice mail to

follow up. Defense counsel wrote back on January 18, 2019 to indicate he received Plaintiffs’

counsel’s voice mail but was in depositions. On Monday, January 21, 2019, Defense counsel



                                                 5
    Case: 1:16-cv-05422 Document #: 98 Filed: 01/22/19 Page 6 of 7 PageID #:721




wrote to say that a particular issue (not on Plaintiffs’ list) was almost resolved. Plaintiffs’

counsel wrote back to provide her mobile number (which Defense counsel previously was

given), to ask if all other items are agreed, and to inquire again of the items listed in the January

7, 2019 letter (and attaching it). Defense counsel indicated he was hoping to have another draft

of the document necessary for the predicate act to the Agreement sent to Plaintiffs’ counsel that

day (1/21/19). This did not happen.

       23.     Plaintiffs’ counsel also reiterated the expectation of the Court concerning filing a

motion to enforce, if necessary, on this date, January 22, 2019. Plaintiffs’ counsel has expended

five hours reviewing correspondence and calendar, and preparing this motion and accompanying

Declaration.

       24.     Defense counsel wrote during the drafting of this motion on January 22, 2019,

providing another unsigned draft of the document necessary for the predicate act, and addressing

some of Plaintiffs’ January 7, 2019 items, saying that two outstanding items might be responded

to by the end of the day, and not addressing the first important item on Plaintiffs’ January, 7,

2019 list. See Declaration. The date for completion of the predicate act is now proposed to be a

much further delayed February 22, 2019. Plaintiffs’ counsel responded with concern about the

delayed date, asking about the first (key) item not addressed, and indicating this motion would

have to be filed in any event, since the matter was not resolved in the time frame reported to the

Court on January 7, 2019.

       WHEREFORE, Plaintiffs’ seek an Order enforcing the parties’ Settlement, including (a)

ordering payment by Defendants to Plaintiffs of the agreed lump sum within 7 days, (b) ordering

Defendants to effectuate by a date certain determined by the Court the agreed predicate act to the

Agreement (described in the Declaration filed under seal) by whatever means required of



                                                  6
        Case: 1:16-cv-05422 Document #: 98 Filed: 01/22/19 Page 7 of 7 PageID #:721




Defendants and at no cost to Plaintiffs 1, and (c) conforming by Order the supplied draft form of

Agreement (See attachments to Declaration) as the Court deems necessary. Additionally,

Plaintiffs seek whatever additional relief the Court deems appropriate and just.


                                               Respectfully Submitted,

                                                /s/ Jennifer K. Soule

Dated: January 22, 2019

    Jennifer K. Soule
    Kelly K. Lambert
    James G. Bradtke
    Soule, Bradtke & Lambert
    402 Campbell Street, Suite 100
    Geneva, IL 60134
    Phone: (630) 333-9144




1
    If additional significant delay ensues, amounts for interest or a schedule of penalties should accrue.

                                                             7
